        Case 1:17-cv-01789-DLC Document 437 Filed 09/13/19 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE
COMMISSION,
                    Plaintiff,

                      v.
                                                      CASE NO. 17-CV-1789 (DLC)
LEK SECURITIES CORPORATION et al.,
                     Defendants.




                PLAINTIFF’S NOTICE OF MOTION IN LIMINE TO
           ADMIT AN AVALON SERVER AND DOCUMENTS THEREFROM

       PLEASE TAKE NOTICE THAT upon the accompanying memorandum of law and

declarations of Sarah S. Nilson and Douglas Bond and exhibits thereto, served upon counsel for

the Avalon Defendants on this date, plaintiff U.S. Securities and Exchange Commission (“SEC”)

moves this Court for an order admitting into evidence an Avalon computer server and exhibits

printed therefrom into evidence.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Scheduling Order

(ECF No. 384), the Avalon Defendants shall serve opposing papers, if any, no later than

September 27, 2019, and the SEC shall have to and including October 2, 2019 to reply.

Dated: September 13, 2019                          Respectfully submitted,

                                                   /s/ Sarah S. Nilson
                                                   David J. Gottesman
                                                   Olivia S. Choe
                                                   Sarah S. Nilson
                                                   U.S. Securities and Exchange Commission
                                                   100 F Street N.E.
                                                   Washington, D.C. 20549
                                                   Tel.: (202) 551-6109 (Nilson)
                                                   Fax: (202) 772-9292
                                                   Email: NilsonS@sec.gov
                                                   Counsel for Plaintiff
        Case 1:17-cv-01789-DLC Document 437 Filed 09/13/19 Page 2 of 2


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 13, 2019, I filed the foregoing document on

CM/ECF and thereby served all counsel of record.


                                                   /s/ Sarah S. Nilson
                                                   Sarah S. Nilson




                                             2
